Mr. Chief Justice Holleeich delivered the opinion of the court: Prior to and on the 16th day of October, A. D. 1932 claimant was employed by respondent as a poultryman at the Lincoln State School and Colony at Lincoln, Illinois. On the last mentioned date he sustained accidental injuries which he claims arose out of and in the course of his duties, and which he claims resulted in the permanent loss of 35% of the use of the right ankle or foot. Claim is made for compensation under the terms and provisions of the Workmen’s Compensation Act. Before a claimant is entitled to an award under such Act, he must show, among other things, that he is engaged in some department of an enterprise or business which is extra-hazardous in fact, or which is declared to be extra-hazardous by the provisions of Section 3 of the Workmen’s Compensation Act, and must also show a compliance with the requirements of Section 24 of such Act relative to making claim for compensation within six months after the accident. The complaint filed by the claimant does not contain any allegations with reference to such matters, and there is no proof in the record concerning the same. Under the present state of the record, the case must be dismissed.